Citation Nr: 1045534	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  10-08 413	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, 
Pennsylvania


THE ISSUE

Entitlement to waiver of recovery of an overpayment of VA 
Dependency and Indemnity Compensation (DIC) benefits to the 
Appellant to include whether the overpayment was properly 
created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans

WITNESS AT HEARING ON APPEAL

Appellant
ATTORNEY FOR THE BOARD

Debbie A. Breitbeil, Counsel

INTRODUCTION

This appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The Veteran served on active duty from March 1965 to February 
1967.  He died in September 1989, and the Appellant is his 
dependent mother.  

This matter is before the Board of Veterans' Appeals (Board) on 
appeal of a determination of the Department of Veterans Affairs 
(VA), Committee on Waivers and Compromises of the Philadelphia, 
Pennsylvania Regional Office (RO).  

In November 2010, the Appellant appeared at a hearing before the 
undersigned Veterans Law Judge.  A transcript of the hearing is 
associated with the claims file.  Additional evidence in the form 
of income and tax information and a financial status report was 
received at the hearing, which was accompanied by a waiver of 
initial consideration of the evidence by the RO in accordance 
with 38 C.F.R. § 20.1304.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC. 


REMAND

The overpayment in this case was created on the basis that the 
Appellant received income in 2004 that exceeded the maximum 
allowable limit for receipt of Parent's DIC payments.  



The Appellant's income in 2004, which had not reported to VA, was 
discovered through an Income Verification Match (IVM) program 
conducted by the RO.  In a June 2008 letter, the RO notified the 
Appellant that her payments were retroactively terminated, 
effective January 1, 2004.  

DIC is payable to a parent of veteran, who died after December 
31, 1956, provided the veteran was discharged or released from 
active service under conditions other than dishonorable, death 
was due to a service-connected or compensable disability, or the 
veteran died while in active service.  38 U.S.C.A. § 1310.  The 
amount payable is reduced by an amount, as determined by the 
Secretary, based on the parent's annual income.  38 U.S.C.A. § 
1315(b).  

Basic entitlement exists if, among other things, the parent's 
income is not in excess of the applicable maximum benefit rate 
specified in 38 U.S.C.A. § 1315; 38 C.F.R. § 3.25.  Payments of 
any kind from any source shall be counted as income for the 
calendar year in which received unless specifically excluded.  38 
C.F.R. § 3.251(b).

If there is only one, unremarried parent, who does not live with 
the veteran's spouse, the monthly rate specified in 38 U.S.C.A. 
§ 1315(b)(1), as increased from time to time under 38 U.S.C.A. 
§ 5312, is reduced by $.08 for each dollar of such parent's 
countable annual income in excess of $800.  No payments of DIC 
may be made under this paragraph, however, if such parent's 
countable annual income exceeds the amount specified in 38 
U.S.C.A. § 1315(b)(3), as increased from time to time under 38 
U.S.C.A. § 5312, and no payment of DIC to a parent under this 
paragraph may be less than $5 a month.  38 C.F.R. § 3.25.






In determining income for dependency and indemnity compensation 
purposes, 10 percent of the retirement payments received by a 
deceased veteran's parent will be excluded.  The remaining 90 
percent will be considered income as received.  38 C.F.R. 
§ 3.262(e)(4).  There will be excluded from the amount of the 
claimant's annual income any unreimbursed amounts which have been 
paid within the calendar year for unusual medical expenses 
regardless of the year the indebtedness was incurred.  The term 
"unusual" means excessive.  It does not describe the nature of 
a medical condition but rather the amount expended for medical 
treatment in relationship to the claimant's resources available 
for sustaining a reasonable mode of life.  Unreimbursed 
expenditures which exceed 5 percent of the claimant's reported 
annual income will be considered unusual.  Health, accident, 
sickness and hospitalization insurance premiums will be included 
as medical expenses in determining whether the claimant's 
unreimbursed medical expenses meet the criterion for "unusual."  
A claimant's statement as to amounts expended for medical 
expenses ordinarily will be accepted unless the circumstances 
create doubt as to its credibility.  38 C.F.R. § 3.262(l).  

In this case, it is not shown whether the Appellant has had the 
opportunity (or even been advised) to submit evidence of any 
exclusions from annual income to be considered.  Additionally, as 
reported by the Appellant in statements and in her testimony, the 
unreported income in question consisted of payments from 
annuities that were only received in 2004 and not beyond that 
calendar year.  As argued by the Appellant and her 
representative, the sizeable, one-time lump sum payments, if 
annualized over 2004, should entitle the Appellant to DIC 
beginning in 2005.  

Further, as noted at a November 2010 hearing, the Appellant is in 
receipt of Social Security benefits, but the initial date of 
receipt of such benefits is not clear from the record, although 
in her request for waiver of recovery of the overpayment received 
in July 2008 it was noted at that time that she did not receive 
Social Security.  

The matter of whether the overpayment was properly created must 
be addressed before a claim for waiver of an overpayment may be 
adjudicated.  Schaper v. Derwinski, 1 Vet. App. 430, 434-35 
(1991); see VAOGCPREC 6-98 (Apr. 24, 1998) (cited 63 Fed. Reg. 
31,264 (1998)).  

An audit is not currently of record, which would reveal precisely 
the period of the overpayment at issue, the DIC benefit amounts 
that were due and paid to the Appellant, and any expenses used to 
reduce the Appellant's countable income for the overpayment 
period at issue.  At her hearing, the Appellant indicated that 
she was not informed as to how VA calculated the amount of the 
overpayment.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain from the Social Security 
Administration information as to the 
benefits received by the Appellant, 
namely, the amounts and the dates of 
receipt.

2.  Ask the Appellant to submit evidence 
of any exclusions from annual income that 
may be considered in reducing her 
countable income for the period of the 
overpayment, including any unreimbursed 
expenses that she paid during the period 
of the overpayment (such as unusual 
medical expenses) regardless of the year 
the indebtedness was incurred. 






3.  Prepare an audit of the Appellant's 
DIC account, setting forth the period of 
the overpayment, the amounts due and paid 
to the Appellant, and any expenses used to 
reduce the Appellant's countable income.  
Once compiled, the audit report must be 
associated with the claims folder, and a 
copy must be sent to the Appellant. 

4.  Following completion of the foregoing, 
readjudicate the Appellant's request for 
waiver of recovery of an overpayment of 
her DIC benefits to include the question 
of whether the overpayment was properly 
created.  If the decision remains adverse 
to the Appellant, the provide her and her 
representative with a supplemental 
statement of the case and return the case 
to the Board.

The Appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board or by the 
United States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in an 
expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 
2010).


_________________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of the appellant's appeal.  38 C.F.R. § 20.1100(b) (2010).


